DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 30 is objected to because of the following informalities:  claim 30 should be amended to read “The analyte monitoring system of claim 25, wherein the data processing device is further configured to determine an average of the one or more first data points and the one or more second data points.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what further limitation claim 31 provides to the claimed analyte monitoring system of claim 25. In order for the data processing device to generate one or more first data points from the plurality of data points, the data processing device must receive the plurality of data points.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 25 follows.
Regarding claim 25, the claim recites an analyte monitoring system. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. Claim 25 recites a generic system configured to perform a series of steps. The step of determining an analyte concentration based on a first weighted combination of data points sets forth a judicial exception. This step describes a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea. The step is also drawn to performing mathematical calculations on acquired data, which is also directed to an Abstract Idea. The analyte monitoring system of claim 25 is a generic system comprising generic components configured to perform the Abstract Idea(s). The recited analyte sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the recited data processing device is generically claimed and configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. The claims fail to recite any specific structure that would establish the systems as something significantly more than a generic sensor and data processing device.

Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of generating first and second data points, and determining a rate of change of an analyte concentration. The data point generating steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-
The dependent claims also fail to add something more to the abstract independent claim as they generally recite method steps pertaining to data gathering and mathematical manipulations of the data, structural elements configured to gather data, or generic structural elements (smartphone, drug delivery device, insulin infusion device). The generating and determining steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,339,217 in view of U.S. Patent No. 10,082,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 1 of U.S. Patent No. 9,339,217 requires an analyte monitoring system comprising the components of claim 25 of the current invention in order to carry out the claimed method. While claim 1 of U.S. Patent No. 9,339,217 is silent with regard to the analyte sensor being configured to have at least a portion disposed in interstitial fluid of a user, claims 7 and 16 of U.S. Patent No. 10,082,493 disclose that a similar method uses an analyte monitoring system comprising an analyte sensor that is configured to have at least a portion disposed in interstitial fluid of a user. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of claim 1 of U.S. Patent No. 9,339,217 to use an analyte sensor that is configured to have at least a portion disposed in the interstitial fluid of a user, as taught by U.S. Patent No. 10,082,493, since this would allow the analyte sensor to determine the analyte concentration .
Claims 25, 31-38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 and 20 of U.S. Patent No. 10,082,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claims 7-15 of U.S. Patent No. 10,082,493 requires an analyte monitoring system comprising the components of claims 25, 31-38, and 40 of the current invention in order to carry out the claimed method. Therefore, one in possession of the method of claims 7-15 would also necessarily be in possession of the analyte monitoring systems disclosed in claims 25, 31-38, and 40 of the current invention. Furthermore, claims 16 and 20 of the US Patent are narrower in scope than claims 25, 37, and 40 of the current invention, and encompass all of the subject matter of the current claims. Therefore, any reference meeting the requirements set forth in claims 16 and 20 of the US Patent would also meet the requirements set forth in claims 25, 37, and 40 of the current invention.

Response to Arguments
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. Applicant first argues that the claims are not drawn to a judicial exception under step 2A, prong 1 because section 2106.04(a)(1) of the MPEP states that “a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the sensor” is an example of a claim that does not recite an abstract idea. This argument is not persuasive as that section of the MPEP states that an earring comprising a sensor for taking periodic blood glucose measurements and a memory for storing measurement data from the 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 25, none of the prior art teaches or suggests, either alone or in combination, a system for monitoring an analyte comprising a data processing device configured to determine a rate of change in an analyte concentration based on a second weighted combination, wherein the second weighted combination comprises one or more first data points and one or more second data points, with more weight placed on ..
Claims 25-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action (incorporating the suggestions mentioned in the attached Interview Summary and paragraph 10 above), and with the filing of proper Terminal Disclaimers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791